Colburn, J.
The testimony of Baker, in itself, was entirely immaterial; it had no tendency to disprove the plaintiff’s case; but, in one view which might have been taken of the testimony of the defendant, we are of opinion that the testimony of Baker was admissible. The defendant testified that his whole supply was but six cans of milk a day, and this might have been believed, and at the same time it might have been doubted whether he was correct in his statement of the time he ceased to take milk of the plaintiff; but if he had but six cans of milk a day, in all, he could not have had that quantity of each of two persons ; and, in this state of the evidence, the testimony of Baker would have been material, as tending indirectly to fix the time that the plaintiff ceased to deliver milk.
The testimony of Baker would have had no tendency to shov. whether the defendant had in all more than six cans of milk a day. Its admissibility depended entirely upon whether the defendant was believed in his statement as to his entire daily supply; and as it could not be known, before the trial was closed, what view might be taken of the defendant’s testimony upon this point, the proper course was to admit the testimony of Baker, and to regard it or reject it as the testimony of the defendant as to his entire supply might be believed or doubted.

Exceptions sustained.